Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 26, 27, 29, 30, 34, 37-42, 44, 45, 55-60 and 62 are pending in this application.

Priority
 	The instant application is the 371 national stage entry of PCT/US17/47674, filed on 08/18/2017, which claims benefit of 62/377,520 filed on 08/19/2016.  

Election
Applicant's election of Group I, Claims 26, 27, 29, 30, 34 and 37-42 in the response filed on 09/29/2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 44, 45, 55-60 and 62 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 and 11/05/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37 and 39 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 37 recites the limitation "the guide sequences" in claim 26 (underscored for added emphasis).  There is insufficient antecedent basis for this limitation in the claim.  
Claim 39 recites the limitation "the one or more guide sequences comprises two or more guide sequences" in claim 26.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 27, 29, 30, 34 and 37-42 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Joung et al. (US Patent No. 10378027, cited herein, with an effectively filed date of 03/15/2013).  
The instant claims are drawn to a method of modulating the methylation of one or more genomic sequences in a cell comprising introducing into the cell a. a catalytically inactive site specific nuclease fused to an effector domain having methylation or demethylation activity; and b. a guide sequence or a nucleic acid that encodes a guide sequence, thereby modulating the methylation of one or more genomic sequences in a cell.
Joung et al. teach a method of reducing DNA methylation of a target gene or its promoter or enhancer(s) in a cell comprising introducing into the cell: [1] a fusion protein comprising a catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain, wherein the heterologous functional domain is a Ten-Eleven Translocation (Tet) protein or Tet Methylcytosine Dioxygenase 1 (Tet1); and [2] one or more guide RNAs directed to the relevant target gene sequence, wherein the expressed fusion protein is directed to the target gene by the guide RNA (gRNA), and nd paragraph of column 22), thereby anticipating claims 26, 27, 29, 30, 34, 37 and 42.
Joung et al. teach that the gRNA used were ~102 nt (see Table 1 and 1st paragraph of column 20).  Regarding gRNA lengths, Joung et al. further teach that The guide RNAs can include XN which can be any sequence, wherein N (in the RNA) can be 0-200, e.g., 0-100, 0-50, or 0-20, that does not interfere with the binding of the ribonucleic acid to Cas9 (see 2nd to last paragraph of column 13), thereby anticipating claim 38.
Joung et al. teach that their system can be used to target multiple sites in the genome by expression of multiple short gRNAs (see 1st paragraph of column 12), thereby anticipating claims 39 and 40.
Claim 41 is included in this rejection because the “human cell” taught by Joung et al. is interpreted to encompass all cells of human including a stem cell, a neuron, a post-mitotic cell or a fibroblast.  
Therefore, teachings of Joung et al. anticipate the Applicants’ claimed method.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 26, 27, 29, 30, 34 and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gersbach et al. (US Patent Application Publication No. 2019/0127713 A1 with an effective filing date of 04/13/2016).
The instant claims are drawn to a method of modulating the methylation of one or more genomic sequences in a cell comprising introducing into the cell a. a catalytically inactive site specific nuclease fused to an effector domain having methylation or demethylation activity; and b. a guide sequence or a nucleic acid that encodes a guide sequence, thereby modulating the methylation of one or more genomic sequences in a cell.
Gersbach et al. teach a method of modulating expression of a gene, in vivo, in a subject comprising administering to, or providing in, the subject: (a) (i) a fusion molecule comprising a sequence comprising a dCas9 molecule fused to a modulator of gene expression; or (ii) a nucleic acid that encodes a fusion molecule comprising a sequence comprising a dCas9 molecule fused to a modulator of gene expression; and (b) (i) a gRNA which targets the fusion molecule to the gene; or (ii) a nucleic acid that encodes a gRNA which targets the fusion molecule to the gene, in an amount sufficient to modulate expression of the gene, wherein the modulator of gene expression comprises a DNA methyltransferase (e.g., DNMT3a or DNMT3a-DNMT3L), a DNA demethylase (e.g., TET1 catalytic domain or TDG), or fragment thereof (see claims 1 and 34), further wherein the gRNA targets a promoter or an enhancer region of a target gene (see paragraph [0291]), thereby anticipating claims 26, 27, 29, 30, 34 and 37.  
Gersbach et al. teach various lengths of gRNAs shown in Tables 4 and 5 which meet the limitation of claim 38.

Gersbach et al. teach that their CRISPR/CAS9-based system is used to target genomic sites in fibroblasts (see paragraph [0520]), thereby anticipating claim 41.
Gersbach et al. teach that their CRISPR/CAS9-based system is used to target genomic sites in human cells (see paragraph [0252]), thereby anticipating claim 42.
Therefore, teachings of Gersbach et al. anticipate the Applicants’ claimed method.

Examiner notes other relevant prior art references:
Choudhury et al. (CRISPR-dCas9 mediated TET1 targeting for selective DNA demethylation at BRCA1 promoter, Oncotarget, (published 06/23/2016) Vol. 7, No. 29, pp. 46545-46556). 

Votja et al. (Repurposing the CRISPR-Cas9 system for targeted DNA methylation, Nucleic Acids Research, 2016, Vol. 44, No. 12 5615–5628, published on 03/11/2016).


Conclusion
Claims 26, 27, 29, 30, 34 and 37-42 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656